DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00338-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 420TH
 
IN THE INTEREST OF T.B. AND J.W.,   §          JUDICIAL
DISTRICT COURT OF
CHILDREN
§          NACOGDOCHES COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This accelerated appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant perfected his appeal on August 9,
2006.  Thereafter, the reporter’s record
was filed on December 12, 2006, making Appellant’s brief due on or before
January 2, 2007.  When Appellant failed
to file his brief within the required time, this court notified him on January
23, 2007 that the brief was past due and warned that if no motion for extension
of time to file the brief was received by February 2, 2007, the appeal would be
dismissed for want of prosecution under Texas Rule of Appellate Procedure
42.3(b).  The notice further informed
Appellant that the motion for extension of time must contain a reasonable
explanation for his failure to file the brief and a showing that Appellee had
not suffered material injury thereby.
            On February 5, 2007, Appellant tendered a motion for
extension of time, which was granted, and Appellant’s time for filing the brief
was extended until March 5, 2007. 
However, Appellant did not file a brief by the extended deadline.  On March 9, 2007, this court again
notified Appellant that the brief was past due and warned that if no motion for
extension of time to file the brief was received by March 19, 2007, the appeal
would be dismissed for want of prosecution under Rule 42.3(b).  On March 26, 2007, Appellant tendered a motion
for extension of time, which was granted, and the time for filing the brief was
extended until May 3, 2007.  However,
Appellant was informed that no further extensions would be entertained by the
court.  Appellant was further informed
that failure to file the brief by the extended deadline would result in the
appeal being presented to the court for dismissal pursuant to Texas Rule of
Appellate Procedure 38.8.  The extended
deadline has passed, and Appellant has not filed a brief.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.  38.8(a)(1), 42.3.(b).
Opinion delivered May 16, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(PUBLISH)